Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 30, 2022

                                       No. 04-22-00717-CV

                        Jose Richard GONZALEZ and Elda E. Gonzalez,
                                        Appellants

                                                 v.

                                CITY OF PREMONT, TEXAS,
                                         Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 20-09-60606-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                          ORDER
        Appellants Elda E. Gonzalez and Jose R. Gonzalez filed a notice of appeal of the trial
court’s orders dismissing their case. On November 9, 2022, appellee the City of Premont, Texas
filed a supplemental clerk's record including its counterclaims against appellants. Appellee then
filed a motion to dismiss the appeal on November 17, 2022. In its motion to dismiss, appellee
cites the supplemental clerk's record and notes that its counterclaims remain pending in the
appeal. They contend that as a result there is no final judgment, there is no statutory
authorization for appellants' interlocutory appeal, and this court therefore lacks jurisdiction over
the appeal.

        After reviewing the clerk’s record and the supplemental clerk’s record, it appears
appellants' appeal is interlocutory. This court has jurisdiction to consider an appeal of an
interlocutory order only if expressly authorized by statute. Stary v. DeBord, 967 S.W.2d 352, 352
(Tex. 1998); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992).

        Accordingly, we order a response due by December 15, 2022, showing cause why this
appeal should not be dismissed for want of jurisdiction. If appellant fails to satisfactorily respond
within the time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c).

       Appellant has the burden to request the trial court clerk prepare a supplemental clerk’s
record containing all pleadings and orders necessary to establish this court’s jurisdiction.
Appellant must file a copy of any request for a supplemental record with this court. Appellant is
likewise reminded of this court’s November 7, 2022 order in connection with the incomplete
clerk’s record, which suspended deadlines in this matter. All deadlines in this matter remain
suspended until further order of the court.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court